Citation Nr: 1442641	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In February 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Degenerative disc disease of the lumbar spine was not affirmatively shown to have had onset during service, and degenerative disc disease of the lumbar spine is unrelated to an injury, disease, or event, including low back muscle spasms in service.


CONCLUSION OF LAW

The criteria for service connection for the current degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in June 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records as well as VA and private medical records.   The Veteran's Social Security Administration disability determination and the records considered in the determination were obtained in April 2014.

The Veteran was afforded a VA examination in July 2011.  The Veteran asserts that the VA examination was inadequate, because the VA examiner did not correctly evaluate the lack of pain with exercise.  The report of the VA examination shows that the VA examiner noted objective evidence of pain on active range of motion testing.  The report also indicates that the VA examiner reviewed imaging studies prior to assessing degenerative disc disease.  As the examination report is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.









REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not assert that he was in combat, and the combat provision of 38 U.S.C.A. § 1154(b) do not apply.





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show that in August 1976 the Veteran complained of low back pain for six weeks.  The impression was muscle spasm.  Later that month, the Veteran continued to complain of low back pain.  He stated he was in an auto accident in July and did not seek medical attention at that time.  Range of motion testing was within normal limits.  



The Veteran did not appear to be in distress and no abnormalities were found.  The impression of muscle spasm was continued.  

In March and May 1977, the Veteran complained of low back pain again.  He stated that he had a history of chronic back pain due to an auto accident.  Range of motion testing was normal and no tenderness or muscle spasms were noted.  Light duty with no prolonged standing, walking, or lifting was recommended.  

After service, private medical records from Henry Ford Health System show that in April 2009 the Veteran complained of back pain. An MRI report showed disc herniation and other disc pathology.  

On VA examination in July 2011, the Veteran described intermittent back pain and spasms after lifting heavy loads in service.  He stated that he continued to have back pain after service that progressively worsened.  The assessment was degenerative disc disease of the lumbosacral spine by imaging study.  

After reviewing the Veteran's file, the VA examiner expressed the opinion that  degenerative disc disease was not related to service.  The VA examiner explained that a few episodes of acute back pain in service were treated and resolved.  He stated that the treatment records did not document evidence of a chronic low back disability during service or in the period immediately after leaving service.  The VA examiner concluded that degenerative disc disease was a natural process of ageing.

In statements and testimony, the Veteran asserted that he strained his back during service while carrying oversized and heavy supplies around his ship.  He testified that he did not seek treatment after service, but instead sought employment that was not physically demanding such as clerical work.  The Veteran's wife also submitted a statements attesting to the Veteran's physical limitations due to his back disability since service.




Records received in April 2014 in conjunction with the Veteran's claim for Social Security Disability contain medical records pertaining to the Veteran's ongoing treatment for low back pain as well as duplicative records from the Henry Ford Health System.  In June 2009, the Veteran reported that he had a back injury or back pain in the Navy.  

Analysis

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, the Veteran had low back muscle spasms and pain on four separate occasions, but, the current low back disability, degenerative disc disease of the lumbar spine, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

As the Veteran had low back spasms in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) are addressed.  Degenerative disc disease is not a chronic disease under 38 C.F.R. § 3.309 subject to service connection by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease).



38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

Although the current disability was not affirmatively shown to be present in service and as chronicity and continuity of symptomatology do not apply, service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d).

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Degenerative disc disease is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.

As the disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disability of the lumbar spine, degenerative disc disease, and the symptoms in service. 





Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the lay statements and testimony of the Veteran and of his spouse are offered as proof of the presence of the current disability in service and since service, the lay statements and testimony are not competent evidence, and the statements and testimony are not admissible as evidence, that is, the lay statements and testimony are not to be considered as competent evidence favorable to the claim.

And no factual foundation has been established to show that the Veteran or his spouse is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of degenerative disc disease.  

As the lay evidence is not competent evidence on the questions of either a diagnosis or causation under 38 C.F.R. § 3.303 (d), the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The only competent medical opinion of record, addressing a nexus of the current disability to service, is the opinion of the VA examiner, who stated that it was less likely than not that the current lumbar spine disability was related to the Veteran's service.  The VA examiner explained that degenerative joint disease is a natural process of aging and that the Veteran's back pain in service was acute and resolved 






As the medical opinion opposes, rather than supports, the claim, and as there is no medical evidence in favor of the claim, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


